Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 8/18/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.  Claims 1-3, 6-11, 14-16 and 18-21 are pending for consideration. Claims 4-5 and 12-13 were previously withdrawn from consideration.
Response to Arguments
2.	Applicant's arguments have been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 103
Issue 1: The applicant argues with respect to independent claims such as claim 1 that the amended limitations overcome current rejection.
Examiner respectfully disagrees.  See Examiner’s response in the rejection section below.
Issue 2: The applicant’s arguments with respect to claim 3 that the current references do not teach the claimed limitations, i.e., “determining a location of an activity indicated in a calendar of the user equipment; and selecting at least one edge device located near the location from the plurality of edge devices”.
Examiner respectfully disagrees.  As Examiner explained in the rejection section, it is the combination of all three references that teaches the limitations, not any individual reference.  Applicant appears to be attacking the references individually.  Piecemeal analysis is not permitted.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-10, 14-16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Janniello et al (US 2002/0091792) in view of Lemmey et al (US 2014/0304750).
As to claim 1, Janniello discloses a method for distributing virtual visual content, comprising:
determining, by a content distribution manager, a plurality of content portions having different change rates in virtual visual content (see citation in rejection to limitation 2 below, wherein in order to send background portion/scenes separately it is necessarily to have the background portion/scenes and non-background portion determined);
sending, from the content distribution manager a first content portion of the plurality of content portions in the virtual visual content to be interacted in user equipment to a plurality of edge devices ([0043], “to include common materials that might be relevant to many users simultaneously or substantially simultaneously with the differences in materials being sent over the bidirectional link 215. For example, an interactive game might be used by many hundreds of users at the same time. In this event, the broadcast channel 210 can be used to deliver the common content (e.g., background scenes) to all of the users at once, while the user specific information takes place over the point to point link 215.”, wherein a background scene of the game broadcasted to all users is a first content portion in virtual visual content, while the plurality of broadcast-enabled client computers 300, see figure 2, are recipients of the broadcasted background scenes, and can be considered a plurality of edge devices, because they further provide contents to other client devices, see [0006], “the broadcast-enabled user shares the cached content with one or more other users (who may or may not be broadcast-enabled users) over a point-to-point channel, such as a local area network (LAN)”; [0037], ”In step 732 (which assumes the material is identified in the central cache directory 500), the location of the client 300 that is sharing the requested material is obtained from the central cache directory 500. Thereafter, the requested material is obtained from the sharing client 300”);
selecting at least one edge device from the plurality of edge devices ([0043], “the user specific information takes place over the point to point link 215” wherein the broadcast-enabled client computer 300-N on link 215 for a specific user is equivalent to a selected at least one edge device from the plurality of broadcast-enabled client computers.  Also see [0006], “the broadcast-enabled user shares the cached content with one or more other users (who may or may not be broadcast-enabled users) over a point-to-point channel, such as a local area network (LAN)” and [0037], ”In step 732 (which assumes the material is identified in the central cache directory 500), the location of the client 300 that is sharing the requested material is obtained from the central cache directory 500. Thereafter, the requested material is obtained from the sharing client 300”); and 
sending, from the content distribution manager, a second content portion in the virtual visual content to the selected at least one edge device, the second content portion having a higher change rate than the first content portion in the interaction ([0043], “to include common materials that might be relevant to many users simultaneously or substantially simultaneously with the differences in materials being sent over the bidirectional link 215. For example, an interactive game might be used by many hundreds of users at the same time. In this event, the broadcast channel 210 can be used to deliver the common content (e.g., background scenes) to all of the users at once, while the user specific information takes place over the point to point link 215”. Here, the user specific information in playing an interactive game is a second content portion which by its nature has a higher change rate than a background scene).
However, Janniello does not expressly disclose that the content distribution manager is associated with a cloud computing device.  Lemmey discloses a concept for a content distribution manager to be associated with a cloud computing device ([0040]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Janniello with Lemmey.  The suggestion/motivation of the combination would have been to enable distributed computing (Lemmey, [0040]).
As to claim 9, see similar rejection to claim 1.
As to claim 18, see similar rejection to claim 1.
As to claim 2, Janniello-Lemmey discloses the method according to claim 1, wherein sending the first content portion to the plurality of edge devices comprises: when the user equipment is offline, sending the first content portion to the plurality of edge devices (see citation in rejection to claim 1, e.g., Janniello, [0006], wherein the background scene is broadcasted to the broadcast-enabled client device 300 via the broadcast channel for later distribution to other client device, therefore the other [non-broadcast-enabled) client devices are considered offline for the broadcast channel).
	As to claim 10, see similar rejection to claim 2.
	As to claim 19, see similar rejection to claim 2.
As to claim 8, Janniello-Lemmey discloses the method according to claim 1, wherein the first content portion comprises a background portion in the virtual visual content, and the second content portion comprises a foreground portion in the virtual visual content (see citation in rejection to claim 1, Janniello, a background scene of the interactive game is a background portion, and the user-specific data of the interactive game is a foreground portion).
	As to claim 16, see similar rejection to claim 8.
	As to claim 21, see similar rejection to claim 8.
As to claim 6, Janniello discloses the claimed invention substantially as discussed in claim 1, including sending two portions of an interactive game to the user equipment ([0043], background scenes and user specific information), but does not expressly disclose sending a third content portion in the virtual visual content to the user equipment, the third content portion having a higher change rate than the second content portion in the interaction.  Lemmey discloses an interactive game comprising sending a third content portion of a plurality of content portions in a virtual visual content, the third content portion having a higher change rate than a second content portion in the interaction ([0025], “the interactive experience may include at least a content layer with audio and visual dimensions. The content layer may include live audiovisual streams (e.g. video, still images, and/or rendered graphics) from a plurality of physical venues, recorded audiovisual streams (e.g. video, still images, and/or rendered graphics), streams of data associated with interactive games, streams of data associated with text, streams of data associated with other media (e.g. software, or documents), or any combination thereof. Based on the characteristics of a particular physical venue, the content layer of the interactive experience may be presented differently on different integrated venue devices and participant devices”, wherein the streams of data associated with interactive games can be considered third portion of the content which has higher rate than still images and rendered graphics).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Janniello with Lemmey.  The suggestion/motivation of the combination would have been to provide an interactive experience (Lemmey, [0025]).
	As to claim 14, see similar rejection to claim 6.
As to claim 7, Janniello-Lemmey discloses the method according to claim 6, wherein the third content portion is an interaction component in the virtual visual content (Lemmey, [0025], “streamed interactive games”).
	As to claim 15, see similar rejection to claim 7.
8.	Claims 3, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Janniello-Lemmey, as applied to claim 1 above, and further in view of Roberson et al (US 2003/0140088).
As to claim 3, Janniello discloses the claimed invention substantially as discussed in claim 1, including determining a location of the user equipment; and selecting at least one edge device located near the location from the plurality of edge devices ([0037], ”In step 732 (which assumes the material is identified in the central cache directory 500), the location of the client 300 that is sharing the requested material is obtained from the central cache directory 500. Thereafter, the requested material is obtained from the sharing client 300”; [0006], “the broadcast-enabled user shares the cached content with one or more other users (who may or may not be broadcast-enabled users) over a point-to-point channel, such as a local area network (LAN)” wherein a local area network indicates that the two devices are co-located and are close to each other), but does not expressly disclose that the location is determined from an activity indicated in a calendar of the user equipment.  Robinson disclose a concept of determining a user/equipment’s location from an activity indicated in a calendar of the user equipment ([0050], “location inferred from calendar appointments accessible by the device”).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Janniello with Robinson.  The suggestion/motivation of the combination would have been to infer user context based on calendar information (Roberson, [0050]).
	As to claim 11, see similar rejection to claim 3.
	As to claim 20, see similar rejection to claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA FAN/Primary Examiner, Art Unit 2458